United States Court of Appeals
                                                                                        Fifth Circuit
                                                                                      F I L E D
                           UNITED STATES COURT OF APPEALS
                                                                                      January 30, 2004
                                FOR THE FIFTH CIRCUIT
                                                                                  Charles R. Fulbruge III
                                  _________________________                               Clerk
                                         No. 03-30337
                                    SUMMARY CALENDAR
                                  _________________________

UNITED STATES OF AMERICA,

                       Plaintiff - Appellee,

   v.

LAWRENCE NAKAUCHI, also known as Sam Peters, also known as Kevin Yamato, also
known as Robert Wright,

                       Defendant - Appellant.

______________________________________________________________________________

                  Appeal from the United States District Court for the
                            Eastern District of Louisiana
                                   (02-CR-25-L)
______________________________________________________________________________

Before REYNALDO G. GARZA, HIGGINBOTHAM, and DeMOSS, Circuit Judges.

REYNALDO G. GARZA, Circuit Judge:1

        In this appeal, we review Defendant - Appellant’s, Lawrence Nakauchi (hereinafter,

“Nakauchi”), conviction and sentence for conspiracy to posses with intent to distribute MDMA,

commonly know as Ecstasy, in violation of 21 U.S.C. §§ 841(a)(1) and 846.

        Nakauchi argues that the district court erred by including approximately 22,000 tablets of



        1
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                                -1-
MDMA in its sentencing calculations. Nakauchi claims he had withdrawn from the conspiracy to

posses with the intent to distribute the drugs because he had already been arrested and given a

confession to authorities prior to the government’s seizure of the 22,000 tablets of MDMA.

       We review the district court’s interpretation and application of the Sentencing Guidelines

de novo and its factual findings for clear error. United States v. Huerta, 182 F.3d 361, 364 (5th

Cir. 1999).

       A defendant is presumed to continue in a conspiracy unless he makes a substantial

affirmative showing of withdrawal, abandonment, or defeat of the conspiratorial purpose. United

States v. Torres, 114 F.3d 520, 525 (5th Cir. 1997). The district court did not clearly err in finding

that Nakauchi’s confession to authorities was insufficient to show his withdrawal from the

conspiracy. The record indicates that Nakauchi provided only limited information, not a full

confession. See United States v. Jimenez, 622 F.2d 753, 757-58 (5th Cir. 1980).

       For the foregoing reasons, we affirm the conviction and sentence.




                                                 -2-